Decided that where other parties than the complainant, in a foreclosure suit are interested in the execution of the decree of foreclosure, as juni- or incumbrancers, the complainant has no right to suspend the execution of such a decree, without their consent,. And that if he neglects to proceed to a sale with due diligence, the court upon the application of any other party interested in the enforcement of the decree, will commit the prosecution thereof to him. Or, if the decree has already been placed in the hands of the master to be. executed, will direct him to proceed to a sale without delay, notwithstanding any directions he may receive to the contrary, from the complainant or his solicitor.
*33Orders appealed from reversed and modified, without'costs-' tb either partv upon the appeal of complainant.